People v Ortiz (2016 NY Slip Op 00129)





People v Ortiz


2016 NY Slip Op 00129


Decided on January 12, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 12, 2016

Mazzarelli, J.P., Friedman, Gische, Kapnick, JJ.


16634 14/10

[*1] The People of the State of New York, Respondent, —
vYosttin Ortiz, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Molly Ryan of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Ryan Mansell of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Troy K. Webber, J.), rendered October 21, 2010, convicting defendant, upon his plea of guilty, of criminal sexual act in the first degree (Penal Law § 130.50(1)), and sentencing him to an aggregate term of seven years imprisonment with fifteen years of post-release supervision, unanimously affirmed.
Although we do not find that defendant made a valid waiver of the right to appeal, we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 12, 2016
CLERK